Broyles, C. J.,
dissenting. The policy was dated January 37, 1931, and the premium was paid on January 28, 1931, and the policy was delivered on the last-named date. Under the ruling in Todd v. German American Ins. Co., 2 Ga. App. 789 (59 S. E. 94), and the documentary and oral evidence in the instant case, there was a completed contract of insurance entered into by the insured and the insurance company on January 37, 1931, and the fact that the premium was not paid and the policy not physically delivered until the next day is immaterial. This is the controlling point in the ease and, in my opinion, requires a reversal of the judgment.